[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This file is consolidated with Dore v. American HondaFinance Corporation, Superior Court, judicial district of Stamford-Norwalk, Docket No. 158162. The plaintiff has filed a motion for summary judgment (#110) on the complaint and the counterclaim. The parties worked on straightening out the files and sent a letter to the court stating that the problems are CT Page 2079 fixed.
An examination of both consolidated files indicates that problems still exist. For example, the file discloses the plaintiff's reply to the defendant Dore's objection to the motion for summary judgment. The objection itself, however, is not in the file. Further, the plaintiff, in support of the motion for summary judgment, originally relied on unanswered admissions to interrogatories. Those interrogatories have since been answered by the defendant. The answers are confusing, however, due to a typographical error by the plaintiff and the defendant's unwillingness to respond to the interrogatories until this error is fixed.
The motion for summary judgment is therefore denied without prejudice to American Honda Finance Corporation to refile the motion, attaching new documentary evidence, after all of the problems have been remedied.
So Ordered.
Dated at Stamford, Connecticut, this 27th day of February, 1998.
LEWIS, JUDGE